Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00317-CV

                           In the Interest of X.A.W., X.T.W., and X.M.W.

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-PA-03038
                             Honorable Richard Garcia, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 30, 2013

AFFIRMED; MOTION TO WITHDRAW GRANTED

           This is an accelerated appeal from an order terminating M.W.’s parental rights. M.W.’s

court-appointed appellate attorney has filed a brief containing a professional evaluation of the

record and demonstrating that there are no arguable grounds to be advanced. Counsel has

concluded that this appeal is frivolous and without merit. Counsel’s brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL
21157944, at *4 (Tex. App.—San Antonio 2003, order) (applying Anders procedure in appeal

from order terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San

Antonio 2003, no pet.). In addition, counsel has certified that a copy of the brief was delivered to

M.W. and that she was advised of her right to examine the record and to file a pro se brief. M.W.

did not file a pro se brief.
                                                                                     04-13-00317-CV


       After reviewing the record and counsel’s brief, we agree that this appeal is frivolous and

without merit. Therefore, the order of the trial court is affirmed, and counsel’s motion to withdraw

is granted.

                                                 PER CURIAM




                                                -2-